Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,666,905 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments 
Applicant's arguments filed 08/27/2021 and 06/04/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 41 – 45, 47, 48, 50 – 55, 57, 58 and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 41, “receiving a brand name of a product entered by a user through a mobile device, wherein the product is a leather product; receiving an image of a surface of at least one of a fastener, a clamp and a decorative part attached to the product; determining authenticity of the product by using the received image of at least one of the fastener, the clamp and the decorative part, and the received brand name of the product, where the closest prior art is Bilenko (US 2010/0312624 A1), DI Venuto et al (US 2008/0219503 A1) and Austin (US 2006/0086791 A1). 
Bilenko et al. is directed towards a method disclosed herein includes accessing a data repository that comprises an item advertisement profile for a user, wherein the item advertisement profile for the user comprises data pertaining to items of interest to the user and pricing preferences that correspond to at least one item of interest to the user. The method further includes selecting an item advertisement for a particular item from a plurality of possible item advertisements based at least in part upon the item advertisement profile for the user and causing the advertisement for the particular item to be displayed to the user on a display screen of a computing device, see abstract. 
And, DI Venuto et al, which is in the same field of endeavor, discloses a method and apparatus for the visual identification of materials for tracking an object comprises parameter setting, acquisition and identification phases. The parameter setting phase comprises the steps of defining acquisition parameters for the objects. The acquisition phase comprises the steps of digitally acquiring two-dimensional template image of an object, applying a flattening function and generating downsampled template version of the flattened template and storing it in a reference database with the flattened template. The identification phase comprises the steps of digitally acquiring a snapshot image, applying the flattening function and generating one downsampled version, cross-correlating the downsampled version of the flattened snapshot with the corresponding downsampled templates of the reference database. 
Last but not least, Austin, which is in the same field of endeavor, discloses a method for identifying/authenticating a product. The method includes providing a substrate coupled to the product that includes an identification pattern within a region of interest and imaging the region of interest of the substrate to identify identification particles of the identification pattern. For the identified identification particles in the region of interest, calculating a mathematical value representative of a position of the particle relative to at least one other identification particle and converting the mathematical values of the identified identification particles into an identification value representative of the identified identification particles. The identification value is compared 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 41 and therefore stands allowable.  The same reasoning applies to independent claim 51 and 60, which are slight variations of the claim 41 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MASUM BILLAH/Primary Examiner, Art Unit 2486